Title: To Alexander Hamilton from Richard Hunewell, 11 May 1800
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Camp at Oxford May 11th. 1800
          
          I arrived at this post on the first Inst.—have found the Arms in a very broken & disorderly state, owing chiefly to the badness of the material—They are on the whole extreemly bad—I have  in the Regt. a very excellent Armorer who was enlisted with a view of doing the Duty & receiving the Pay of an Artificer—As no Artificers appear  to be allowed to the Infantry, I could wish some mode might be suggested for retaining him on that service, & for granting him their pay—
          If he be retaind on that service, some few tools will be necessary in the prosecution of his business—could this measure be adopted I think it would be the most economical  method of keeping the Arms &c in repair, at least for this Regt. 
          I am with great respect Sir your most Obed Hume Sert.
          
            Richd. Hunewell Lt. Col: Comt 15th Regt
          
          Major Genl. Hamilton New York
        